Citation Nr: 0739351	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, including asthma and bronchitis.  

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran in his appeal limited the issues to service 
connection for tinnitus and asthma, and the noncompensable 
rating assigned for bilateral hearing loss.  In a July 2005 
rating decision, the RO granted service connection for 
tinnitus and assigned a 10 percent rating for bilateral 
hearing loss.  That has resulted in there being no case or 
controversy as to the issue of service connection for 
tinnitus.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. 
App. 153, 155 (1994).  

Therefore the issues currently in appellate status are those 
set out on the title page.  The Board of Veterans' Appeals 
(Board) has recharacterized the issue of service connection 
for asthma, as service connection for respiratory disorder as 
the veteran has alternately referred to his symptoms as 
asthma and/or bronchitis.  The veteran has clarified that he 
did not withdraw his appeal.  

In December 2007, the veteran's appealed was advanced on the 
docket due to his age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claims must be remanded as the record is 
incomplete and the veteran has not been afforded a VA 
examination to determine if any current respiratory disorder 
is related to his symptoms in service.  38 C.F.R. § 3.159 
(2007).  

A review of the VA outpatient treatment records in the claims 
folder indicates the veteran was evaluated in the audiology 
clinic at the Miami VA (in August 2004 and late June 2005) as 
well as in formal VA examinations (June 2002 and early June 
2005).  The outpatient records, however, are incomplete as 
they do not include the information reflecting the puretone 
threshold in decibel findings.  As the evaluation of the 
veteran's hearing loss is an initial rating, staged ratings 
may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore results of the August 2004 and June 8, 2005 
audiological evaluations must be obtained and considered.  

Regarding the respiratory disorder, the veteran advised he 
was treated at the Tuskegee VA Medical facility in 1959 or 
1960.  The response to the RO's request for these records 
received from that facility's "Release of Information 
Specialist" was simply that the file room personnel to whom 
the RO's request was directed by this person, did not respond 
to his/her request.  Obviously, this is not a satisfactory 
response, and further efforts to obtain these VA records 
should be made.  

Furthermore, in November 2001, the National Personnel Records 
Center (NPRC) informed the RO the veteran had fire related 
service and there were no service medical records on file for 
the veteran.  In April 2002, NPRC advised that efforts to 
reconstruct the records from alternative sources had been 
unsuccessful.  The veteran, however, is a combat veteran and 
as such, the law provides that his contentions concerning his 
experiencing respiratory symptoms in battle may be accepted 
as accurate.  With current records reflecting his treatment 
for bronchitis (as shown on his medical problem list) and 
relevant complaints in service, the veteran should be 
afforded a VA examination to determine if he currently has a 
respiratory disorder related to service.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Accordingly, the case is REMANDED for the following action:

1.  VA should again request the veteran 
identify all health care providers who 
have treated him since his separation 
from the service for a respiratory 
disorder, including any recent treatment.  
The veteran is specifically requested to 
identify health care providers other than 
Doctors Brookings, Jackson and Patterson, 
who has stated are now deceased.  VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  VA should again request the 
veteran's records of treatment for a 
respiratory disorder in 1959 or 1960 at 
the VA Hospital in Tuskegee, Alabama.  
The custodian of the record should 
again be instructed to specifically 
state in their response if they do not 
have the records.  

3.  The veteran should be afforded a VA 
pulmonary examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
record the veteran's description of his 
symptoms of a respiratory disorder in 
service, and after reviewing the record 
and examining the veteran identify each 
current respiratory disorder diagnosed, 
and for each such disability express an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that it had its onset in service.  If 
the record is insufficient to provide a 
basis for forming an opinion, the 
physician is asked to specifically note 
that in the report.  

4.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for hearing loss and a respiratory 
disorder, such as asthma or bronchitis as 
required by Dingess/Hartman.  

5.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

